ACCEPTED
                                                                                          03-14-00570-CR
                                                                                                  5142306
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                      5/4/2015 3:38:38 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                               NO. 03-14-00570-CR

ERIC BYRON CRAYTON                        §         IN THE THIRD FILED IN
                                                             3rd COURT OF APPEALS
                                                                 AUSTIN, TEXAS
VS.                                       §         DISTRICT 5/4/2015
                                                              COURT      OF PM
                                                                      3:38:38
                                                               JEFFREY D. KYLE
THE STATE OF TEXAS                        §         APPEALS OF TEXAS Clerk




   THIRD MOTION TO EXTEND TIME TO FILE APPELLEE’S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes the State of Texas, Appellee in the above styled and numbered

cause, and moves for an extension of time of 30 days to file Appellee’s brief, and

for good cause would show the following:

                                          I.
      Appellant was convicted by a jury of Tampering with Physical Evidence on

August 11, 2014 in the 207th District Court of Comal County. The jury then

sentenced Appellant to 35 years confinement in the institutional division of the

Texas Department of Criminal Justice. Appellant timely filed his notice of appeal

and filed his brief with the Court on February 2, 2015. The State’s brief is currently

due on May 4, 2015.

                                         II.

      Mr. Clayten Hearrell is handling this appeal for the State. Since the Court

granted the Second Motion for Extension, Mr. Hearrell has been involved in a

juvenile murder trial styled In The Matter of S.M., a Juvenile. Those proceedings

                                          1
were stayed prior to closing arguments so that a Writ of Mandamus could be

pursued in Cause Number 03-15-00223-CV. An opinion was rendered on that Writ

of Mandamus on April 24, 2015. The trial on the merits in that juvenile murder

case resumed this morning, May 4, 2015 with closing arguments. Mr. Hearrell has

been focused on the Writ of Mandamus issue and the completion of this trial over

the course of the last month.

      Additionally, during the week of April 13, 2015, Mr. Hearrell was afflicted

with food poisoning and was extremely ill for several days, and on April 18, 2015

Mr. Hearrell’s grandmother passed away, forcing him to travel out of state to

attend and assist with funeral arrangements.

      The research in this case has been completed and Mr. Hearrell has almost

completed the arguments in the State’s brief. In light of the foregoing, the State

respectfully requests that the Court grant him a 30-day extension to file the

Appellee’s Brief. This is the third extension sought by Appellee. The Appellee

does not foresee any further requests for extensions

                                        III.

      WHEREFORE, PREMISES CONSIDERED, the State’s counsel

respectfully requests an extension of 30 days, until June 3, 2015, so that an

adequate response may be made to Appellant’s brief.        This extension is not




                                         2
requested for purposes of delay but so that justice may be done.

                                        Respectfully submitted,

                                        /s/ Joshua D. Presley
                                        Joshua D. Presley SBN: 24088254
                                        preslj@co.comal.tx.us
                                        Comal Criminal District Attorney’s Office
                                        150 N. Seguin Avenue, Suite 307
                                        New Braunfels, Texas 78130
                                        Ph: (830) 221-1300 / Fax: (830) 608-2008



                          CERTIFICATE OF SERVICE

      I, Joshua D. Presley, Assistant District Attorney for the State of Texas,

Appellee, hereby certify that a true and correct copy of this Third Motion to Extend

Time to File Appellee’s Brief has been delivered to Appellant ERIC BYRON

CRAYTON’s attorney of record in this matter:

      Richard E. Wetzel
      wetzel_law@1411west.com
      1411 West Avenue
      Suite 100
      Austin, TX 78701
      Attorney for Appellant on Appeal

By electronically sending it to the above-listed email address through

efile.txcourts.gov e-filing service this 4th day of May, 2015.



                                              /s/ Joshua D. Presley
                                               Joshua D. Presley


                                          3